Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 5, 2018

                                     No. 04-18-00134-CV

                            IN INTEREST OF I.S.F.P., A CHILD,

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 13-028
                          Honorable Bill R. Palmer, Judge Presiding


                                        O RDE R
       On June 6, 2018, appellant filed a motion for rehearing, requesting that we reinstate this
appeal. Upon review, we ORDER the appellee to file in this court on or before July 25, 2018 a
response to appellants’ motion for rehearing.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court